      Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 1 of 23 PageID #:720




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LENOY A. W.,                                    )
                                                )
             Plaintiff,                         )
                                                )
             v.                                 )    No. 19 CV 8452
                                                )
KILOLO KIJAKAZI,                                )    Judge Thomas M. Durkin
Commissioner of Social Security,                )
                                                )
             Defendant.                         )

                      MEMORANDUM OPINION AND ORDER

         Lenoy A. W. (“Claimant”) brings this action pursuant to 42 U.S.C. §§ 405(g) for

judicial review of the final decision of the Commissioner of Social Security denying

Claimant’s claim for disability insurance benefits (“DIB”) and supplemental security

income (“SSI”). The parties filed cross motions for summary judgment. Dkt. 12; Dkt.

20. For the following reasons, Claimant’s motion is granted, and the Commissioner’s

is denied.

                                     Background 1

         Claimant is a 44-year-old man with a twelfth-grade education. R. 66. He lives

with his elderly aunt who is a retired nurse. Id. at 65-66. Claimant worked as a

carpenter from February-June 2006, and as a restaurant attendant from October-

December 2006. Id. at 230. Additionally, beginning in approximately 2004 until July

2010, Claimant worked as a telemarketer for various companies. Id. at 67-68, 230.




1   References to the Administrative Record (Dkt. 7) are cited as R. #.
     Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 2 of 23 PageID #:721




Some of those positions required Claimant to make door-to-door sales, and to

frequently lift and carry products weighing over 25 pounds, and at times up to 50

pounds, while in other telemarketer positions, Claimant simply made phone sales.

Id. at 66-68, 70-71, 243, 303. Claimant worked with stock and inventory at a liquor

store from February 2012 to June 2013, lifting 50 to 100 or more pounds. Id. at 245.

From August 2013 to December 2015, Claimant worked as a cell operator, and was

responsible for cleaning and maintaining machinery, climbing high ladders,

operating forklifts, and lifting upwards of 100 pounds. Id. at 230, 244, 302-303.

       Most recently, Claimant worked for a moving company from June 2016 to

August 2016 helping move, pack, and lift heavy material. Id. at 70, 243. Claimant

has not worked since he left that job. Id. at 74.

I.     Procedural History

       Claimant filed an application for SSI and DIB in August 2016 alleging

disability since July 2016 due to “shoulder and arm problems.” Id. at 93, 192, 199,

224. His claim was denied in October 2016, and again upon reconsideration in

February 2017. Id. at 136-140, 147, 151. Claimant then filed a timely request for a

hearing before an Administrative Law Judge (“ALJ”), which was held in February

2018. Id. at 53, 156. Claimant was not represented at the hearing. In an October 2018

decision, the ALJ upheld the denial of benefits. Id. at 36-52. The Appeals Council

denied review, making the ALJ’s decision the Commissioner’s final decision for

purposes of judicial review. Id. at 1. Claimant then sought judicial review pursuant

to 42 U.S.C. § 405(g). Dkt. 1. Claimant last met the insured status requirements on




                                           2
      Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 3 of 23 PageID #:722




December 31, 2018. As such, his disability must be established on or before then to

qualify for benefits. R. 42; 20 C.F.R. § 404.131.

II.     Medical and Other Evidence

        The evidence before the ALJ is addressed chronologically below.

        2016. On July 26, 2016, Claimant was seen at the Jackson Park Hospital

emergency room complaining of “moderate” lower back pain he rated at 8 out of 10.

R. 423. He was prescribed Ibuprofen for pain management and discharged. Id. at 368.

Two weeks later, Claimant saw Dr. Bharat Naik for pain in his right shoulder,

complaining that he had dislocated his right arm and had dislocated his left shoulder

in the past. Id. at 340, 345. Claimant also reported leg pain, body aches, and chronic

fatigue. Id. at 340. X-rays of Claimant’s shoulders appeared normal except for a

“question of mild grade 1 left acromioclavicular joint separation.” 2 Id. at 541. Dr. Naik

diagnosed Claimant with right shoulder pain and prescribed Motrin and Lidocaine

ointment. Id. at 540. Claimant returned to Dr. Naik about a week later as directed,

reporting bone pain and muscle weakness. Id. at 339. He was diagnosed with vitamin

D deficiency and referred for orthopedic consultation and management. Id.

        On September 1, 2016, Claimant again visited the Jackson Park Hospital

emergency room complaining of right shoulder pain. He claimed to have dislocated

his shoulder that morning trying to remove something from his car. Id. at 337.




2 In a Grade 1 acromioclavicular joint separation, a slight separation occurs between
the highest point of the shoulder and the clavicle. Acromioclavicular joint separation
is distinct from “shoulder dislocation,” which involves the glenohumeral joint. See
https://en.wikipedia.org/wiki/Acromioclavicular_joint (last visited July 29, 2021).


                                            3
    Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 4 of 23 PageID #:723




Claimant’s X-rays were normal and he was discharged in stable condition. Id.

Claimant returned to Dr. Naik for a follow-up appointment the following week and

was again told to consult with orthopedics. Id. at 338.

      On October 12, 2016, Claimant met with orthopedic surgeon Dr. Surrenthia

Parker at St. Bernard Hospital for right shoulder pain. Id. at 358, 370. Physical

examination showed Claimant had full strength in his shoulder, but moderately

decreased range of motion. Id. at 360, 371. X-rays revealed no acute fracture or

dislocation and normal joint alignment. Dr. Parker recommended physical therapy

and a shoulder specialist consult if Claimant’s problems continued. Id. at 360-62.

      The next day, medical consultant for the SSA Dr. Charles Kenney reviewed

Claimant’s file in connection with his disability claim. Dr. Kenney opined that

Claimant could perform medium work but could reach with his right arm including

overhead only occasionally. 3 Id. at 97-99, 107. Dr. Kenney also concluded that

Claimant: (1) could occasionally lift and/or carry 50 pounds, frequently lift and/or

carry 25 pounds, and was otherwise unlimited in his ability to lift and/or carry, id. at

97-98; (2) could stand and/or walk with normal breaks for six hours in an eight-hour

workday and sit for a total of six hours in an eight-hour workday, id. at 97; and (3)

could frequently crawl and occasionally climb ladders/ropes/scaffolds, id. at 98, 107.

Dr. Kenney further opined that Claimant was not limited in his ability to climb




3 “Medium work” involves “lifting no more than 50 pounds at a time with frequent
lifting or carrying of objects weighing up to 25 pounds,” and “standing or walking, off
and on, for a total of approximately 6 hours in an 8-hour workday.” 20 C.F.R. §
404.1567(c); SSR 83–10, 1983 WL 31251, at * 6 (1983).


                                           4
   Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 5 of 23 PageID #:724




ramps/stairs, balance, stoop, kneel, and crouch, or in handling (gross manipulation),

fingering, and feeling. Id. at 98-99, 107. Claimant was therefore deemed not disabled.

      At Dr. Naik’s direction, Claimant attended physical therapy five times between

November and December 2016 for right shoulder instability and pain. Id. at 380-81.

Claimant’s progress notes from those sessions reflect that his range of motion, pain,

and stability improved and that his right shoulder had not dislocated since he began

therapy, but that he was still in moderate pain and had high-fear avoidance. Id.

Claimant also presented to internal medicine specialist and geriatrician Dr. Sharon

Mangum on December 8, who recommended that Claimant bring a copy of his job

description and “ortho notes” to his next appointment, but who apparently did not

prescribe any medication or other treatment at that time. Id. at 364-65.

      2017. On February 9, 2017, SSA medical consultant Dr. Calixto Aquino

reviewed Claimant’s medical records on reconsideration of his disability claim. She

concluded that Claimant could perform light work with frequent reaching on the right

including overhead reaching and frequent pushing and pulling with his right hand.

Id. at 120-22. Dr. Aquino further concluded that Claimant could: occasionally lift

and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and/or walk

with normal breaks for a total of six hours in an eight-hour workday; and sit for a

total of six hours in an eight-hour workday. Id. at 120. Dr. Aquino found no

limitations on Claimant’s ability to climb ramps/stairs, balance, stoop, kneel, and

crouch, and that he could frequently crawl but only occasionally climb




                                          5
   Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 6 of 23 PageID #:725




ladders/ropes/scaffolds. Id. at 121, 131-32. Finally, Dr. Aquino concluded that

Claimant was unlimited in handling, fingering, and feeling. Id. at 121.

      On March 22, 2017, Dr. Sharon Mangum completed a physical residual

functional capacity (“RFC”) questionnaire for Claimant in which she stated that she

had contact with Claimant every one to two months, and checked boxes to indicate

that Claimant could sit 45 minutes and two hours at any one time; could both sit and

stand/walk at least six hours in an eight-hour work day; did not need periods of

walking around during an eight-hour work day or a job that permits shifting positions

at will from sitting, standing, or walking; did not need to take unscheduled breaks;

and could occasionally lift and carry less than 10 pounds, rarely 10 and 20 pounds,

and never 50 pounds. Id. at 390-91. Dr. Mangum also opined that Claimant could

never reach his arms, including overhead; could always grasp, turn, or twist objects

provided there was no shoulder rotation involved; and could always use his fingers

for fine manipulations. Id. at 391. Dr. Mangum stated that Claimant’s impairments

were likely to produce “good days” and “bad days,” and require him to miss work about

two days every month. Id. at 392.

      On May 18, 2017, Claimant met with internal medicine specialist Dr. Geetha

Govindarajan of Friend Family Health Center who in turn referred him to physical

therapy for shoulder dislocation and treated him for hemorrhoids. Id. at 388. It is

unclear whether Claimant attended physical therapy pursuant to that referral, but

Claimant represents that he saw Dr. Govindarajan again in December 2017, and that




                                         6
    Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 7 of 23 PageID #:726




she prescribed Baclofen for pain and advised that if the dislocations continue, surgery

may be necessary. Id. at 305-06.

       On December 30, 2017, Claimant visited the Jackson Park Hospital emergency

room complaining of moderate left shoulder pain and reporting a possible dislocation

while trying to get out of bed the night before. Id. at 557. Claimant also reported that

his shoulder had dislocated again that morning and that he could barely move his

arm. He described his pain as 8 out of 10. Id. His range of motion in his left arm was

0 out of 5 and 1 out of 5 on the right. Id. at 560. Claimant’s X-ray was negative for

fracture or dislocation, but he was diagnosed with recurrent dislocation of the

shoulder and recommended to follow-up with Dr. Parker. Id. at 562-63.

       2018. Claimant saw Dr. Parker about a month later for the same dislocation.

Id. at 532. She diagnosed him with a recurrent dislocated left shoulder and

recommended physical therapy. Id. at 536. It is unclear whether Claimant attended

physical therapy pursuant to that recommendation. 4

III.   Hearing Testimony

       Claimant’s Testimony. At the hearing before the ALJ, Claimant—who is

right-handed—described his employment as a telemarketer, laborer, and professional



4 Ten months later in November 2018, Claimant presented to Holy Cross Hospital for
left shoulder pain. Id. at 20. An X-ray of his left shoulder was taken, and Claimant
was advised to use a sling for 24 hours, take Ibuprofen, and apply a cold pack. Id. at
23-24. Thereafter on April 18, 2019, Claimant visited Friend Family Health Center
for a shoulder dislocation and was referred to physical therapy and orthopedics. Id.
at 7, 10, 12, 13. Claimant submitted these records to the Appeals Council. But because
the visits occurred after Claimant’s hearing before the ALJ, the Appeals Council could
not consider them and advised Claimant of his right to file a new claim if he wanted
a determination of his disability after his hearing date. Id. at 2.


                                           7
   Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 8 of 23 PageID #:727




mover, and explained his history of shoulder dislocations. Id. at 66-74, 88. Claimant

stated that he hurt his right shoulder after a fall in 2004 or 2005, and that since then

and despite not falling on his left shoulder, both shoulders kept “popping out of place.”

Id. at 74. According to Claimant, both are at risk for dislocating at any time, and the

associated pain is “deep.” Id. at 75-76. Claimant testified that he cannot complete

household chores and the risk of dislocation interferes with his ability to work full

time by limiting his ability to reach, pull, and lift. Id. at 76-77. He testified that he is

completely unable to reach overhead, and that reaching too far could pop his arm out

of place. Id. at 78.

       Claimant explained that he has gone to the emergency room in the past due to

his shoulder dislocations, cannot take long showers, and that too much activity

increases the risk of dislocation. Id. at 79, 83-84. Claimant stated that he gets help

with household chores, dressing, and bathing, and that the Ibuprofen he takes for the

pain causes dry mouth, headaches, and diarrhea. Id. at 76-77, 81-82.

       Vocational Expert Testimony. Vocational expert Susan Entenberg testified

at Claimant’s hearing. The ALJ asked her to consider a hypothetical individual with

Claimant’s background who could perform light level work with the ability to

frequently push and pull and reach on the right, but who could not reach overhead or

rotate his right shoulder, and could only occasionally climb ladders, ropes, or

scaffolding. Id. at 86-87. Entenberg stated that such an individual could work as a

telemarketer or as a door-to-door salesperson as Claimant had previously, or as a




                                             8
      Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 9 of 23 PageID #:728




cashier (estimating over 500,000 jobs in the nation), small parts assembler

(estimating about 30,000 jobs), or sorter (estimating about 40,000 jobs). Id. at 87.

        The ALJ then reduced the exertional level of the hypothetical individual to

only occasional pushing, pulling, and reaching on the right. Id. Entenberg testified

that such an individual could perform the same jobs. Id. But when the ALJ further

reduced the exertional level to no pushing or pulling or reaching on the right,

Entenberg indicated that there would be no work in the national economy for that

individual, assuming he or she is right-handed like Claimant. Id. at 88.

        Turner Letter. Claimant’s friend of twenty-four years, Erik Turner, wrote a

letter on Claimant’s behalf dated February 12, 2018. Id. at 309. He reported that

Claimant had been pushed from behind and fell in 2004, dislocating his shoulder, and

that his shoulder had to be put back in place at the Providence Hospital emergency

room. Id. Turner explained that Claimant had been an active, physical person before

this, but has had shoulder problems ever since. Id.

IV.     ALJ’s Decision

        The ALJ determined that Claimant had a severe impairment of right shoulder

dislocation, but that Claimant’s alleged left shoulder impairment was not severe

because there was insufficient medical evidence that the impairment had existed

continuously for at least 12 months. Id. at 42. After concluding that Claimant’s right

shoulder impairment did not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525 and 404.1526), the ALJ discussed the medical evidence—including




                                           9
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 10 of 23 PageID #:729




treatment notes, imagery, and physical examinations. In so doing, the ALJ noted that

no treatment provider had observed a dislocated joint, and that Claimant’s diagnostic

imagery was largely normal. Id. at 44.

      The ALJ went on to formulate the Claimant’s residual functional capacity,

reviewing the opinion evidence alongside the other medical evidence. In so doing, the

ALJ assigned “little” weight to Dr. Kenney’s SSA medical consultant assessment,

reasoning that Dr. Kenney did not have the benefit of reviewing the additional

documents present at the reconsideration and hearing levels. Id. The ALJ then gave

“some” weight to Dr. Aquino’s SSA medical consultant opinion, concluding that it was

consistent with Claimant’s treatment records, which “show that the claimant has

received treatment for dislocated shoulders.” Id.

      The ALJ also gave only “some” or weight to Dr. Mangum’s opinion, noting his

agreement with the portion that indicated that Claimant had no limitations in

sitting, standing, or walking, and that Claimant should have no shoulder rotation on

the right. Id. But the ALJ disagreed with the remainder of the limitations indicated

because he found Claimant’s treatment records did not support the frequency of

Claimant’s alleged shoulder dislocations, reflected relatively little treatment for his

left shoulder, and did not indicate that Claimant would miss two workdays per

month. Id. at 45.

      Finally, the ALJ afforded “some” weight to Mr. Turner’s letter to the extent

that it described Claimant’s injury, while noting that it did not provide a function-by-




                                          10
    Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 11 of 23 PageID #:730




function assessment of Claimant’s ability to work, and that Mr. Turner was not a

trained medical expert. Id.

       Ultimately, the ALJ concluded that Claimant had the RFC to:

       [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except the claimant can occasionally climb ladders, ropes, and scaffolds;
       frequently push/pull on the right; frequently reach on the right but not
       reach overhead; and cannot rotate his right shoulder.

Id. at 43. 5 Although the ALJ determined that Claimant’s RFC did not allow him to

perform the full range of requirements for the light exertion level of work, he

concluded—based on the vocational expert’s testimony and considering Claimant’s

age, education, and work experience—that jobs existed in significant numbers in the

national economy that he could perform. Id. Accordingly, the ALJ found that

Claimant was not disabled. Id. at 46.

                                       Standard

       Judicial review of a final decision of the Social Security Administration is

generally deferential. The Social Security Act requires a court to sustain the ALJ’s

findings if they are supported by substantial evidence. See 42 U.S.C. § 405(g).

Substantial evidence means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). The court should review the entire administrative record, but must “not

reweigh the evidence, resolve conflicts, decide questions of credibility, or substitute



5 Light work is defined as work that “involves lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up to 10 pounds,” or that
may “require[ ] a good deal of walking or standing, or . . . sitting most of the time with
some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b).


                                           11
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 12 of 23 PageID #:731




[its] own judgment for that of the [ALJ].” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000). “However, this does not mean that [the court] will simply rubber-stamp the

[ALJ’s] decision without a critical review of the evidence;” a decision may be reversed

if it is not “supported by substantial evidence or if the ALJ applied an erroneous legal

standard.” Id. In addition, the court will reverse if the ALJ does not “explain his

analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

      “Although a written evaluation of each piece of evidence or testimony is not

required, neither may the ALJ select and discuss only that evidence that favors his

ultimate conclusion.” Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994); see

Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014) (“This ‘sound-bite’ approach to

record evaluation is an impermissible methodology for evaluating the evidence.”).

Additionally, the ALJ “has a duty to fully develop the record before drawing any

conclusions,” Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007), and deference in

review is “lessened . . . where the ALJ’s findings rest on an error of fact or logic.”

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). In oft-quoted words, the Seventh

Circuit has said that the ALJ “must build an accurate and logical bridge from the

evidence to his conclusion.” Clifford, 227 F.3d at 872. When the ALJ has satisfied

these requirements, the responsibility for deciding whether the claimant is disabled

falls on the Social Security Administration, and, if “conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled,” the ALJ’s decision

must be affirmed. Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir. 1990).




                                           12
     Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 13 of 23 PageID #:732




                                       Analysis

        To determine whether an individual is disabled, an ALJ must follow the five-

step analysis provided by 20 C.F.R. § 404.1520(a)(4). At step one, if the ALJ

determines that the claimant is “doing substantial gainful activity,” then the

claimant is not disabled, and no further analysis is necessary. If the claimant is not,

at step two, the ALJ must determine whether the claimant has a “severe” impairment

or combination thereof. If the ALJ finds that the claimant has such an impairment,

and the impairment is one provided for in the Social Security regulation listings, then

at step three, the ALJ must find that the claimant is disabled. If the impairment is

not in the listings, then at step four, the ALJ must assess the RFC the claimant

continues to possess despite his impairment. If the claimant’s RFC enables the

claimant to continue his “past relevant work,” then the ALJ must find that the

claimant is not disabled. But if the claimant cannot perform past relevant work, at

step five, the ALJ must determine whether the claimant “can make an adjustment to

other work.” If the claimant cannot, he is disabled.

        Here, Claimant contends that the ALJ erred at step four by failing to: (1) apply

the treating physician rule properly and give sufficient weight to Dr. Mangum’s

opinion; and (2) adequately develop the record. Dkt. 12 at 1. The Court turns to the

second argument first.

I.      The ALJ’s Duty to Develop the Record

        Claimant argues that remand is required because the ALJ failed to obtain Dr.

Mangum’s treatment notes even though Dr. Mangum’s March 2017 RFC




                                           13
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 14 of 23 PageID #:733




questionnaire indicated that she had contact with Claimant every 1-2 months. It is

true that the ALJ must make a “reasonable effort to ensure that the claimant’s record

contains, at a minimum, enough information to assess the claimant’s RFC and to

make a disability determination.” Martin v. Astrue, 345 Fed. Appx. 197, 201-02 (7th

Cir. 2009) (citing 20 C.F.R. §§ 416.912(d), 416.927(c)(3), S.S.R. 96-8p and Skinner v.

Astrue, 478 F.3d 836, 843-44 (7th Cir. 2007)). And that charge is heightened when a

claimant proceeds pro se. Smith v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000). But it is

the claimant’s duty “to bring to the ALJ’s attention everything that shows he is

disabled.” Luna v. Shalala, 22 F.3d 687, 693 (7th Cir. 1994) (citing 20 C.F.R. §

404.1512(a)). And the reasoned judgment of the Commissioner on how much evidence

to gather is generally upheld. Id. at 692; Binion v. Shalala, 13 F.3d 243, 246 (7th Cir.

1994). As such, only a significant omission warrants remand, and an omission is

significant only if the claimant brings forward relevant facts that the ALJ did not

consider and explains how he was prejudiced by the failure to gather them. Luna, 22

F.3d at 692; Nelson v. Apfel, 131 F.3d 1228, 1235 (7th Cir. 1997); Schaaf v. Astrue,

602 F.3d 869, 875 (7th Cir. 2010).

      Claimant, who is now represented by counsel, did not present the missing

treatment records, describe their contents, or otherwise explain how they would have

changed the ALJ’s RFC assessment or disability determination—even after the

Commissioner pointed this out in its response brief. See Martin, 345 Fed. Appx. at

201-02 (ALJ met burden to develop the record including because claimant did not

“provide additional records during the proceedings before the Appeals Council or the




                                          14
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 15 of 23 PageID #:734




district court, and even now he has not attempted to detail what additional

information about his condition the ALJ would have uncovered” and “fails to explain

how additional evidence could have led to a finding of disability”); see also Binion, 13

F.3d at 246 (noting after concluding that the ALJ fully and fairly developed the record

that the formerly pro se claimant “presented no new medical evidence to the Appeals

Council, the district court, or this court,” despite being represented at each such

stage). Indeed, Claimant failed even to specify the time period during which Dr.

Mangum treated him. Dkt. 12 at 14. Accordingly, the Court cannot determine

whether the missing records could have changed the ALJ’s opinion. See Binion, 13

F.3d at 245 (“[m]ere conjecture or speculation . . . is insufficient to warrant remand”).

      Moreover, the ALJ asked questions about Claimant’s treatment, symptoms,

physical limitations, daily activities, and educational and employment background,

inquired as to whether there were any other medical records, made copies of records

Claimant brought with him to the hearing, added additional medical records received

after the hearing, and invited Claimant to submit more information. R. 74-80, 82-84,

89, 310, 550-567. The ALJ also considered records dated after Dr. Mangum’s March

2017 RFC questionnaire, including a December 30, 2017 X-ray that found no acute

fracture or dislocation, and medical notes from his follow-up visit with Dr. Parker in

January 2018. Id. at 536, 557, 561. Thus, there was substantial evidence upon which

the ALJ could make his decision. See Jozefyk v. Berryhill, 923 F.3d 492, 497-98 (7th

Cir. 2019) (ALJ sufficiently developed record despite missing medical records where

ALJ asked whether claimant had issues gathering evidence or if he had other




                                           15
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 16 of 23 PageID #:735




documents to present, provided extra time to collect the documents, heard testimony

about claimant’s limitations, and claimant failed to show how more probing would

have changed the outcome). In sum, “[e]ven a pro se litigant bears some responsibility

for making a record.” See Johnson v. Barnhart, 449 F.3d 804, 808 (7th Cir. 2006)

(denying remand where ALJ requested all medical records from claimant’s physician

and asked at the hearing whether there were additional documents that should be

considered). Claimant has not borne his here.

         Nevertheless, Claimant cites Ferguson v. Barnhart to support his position that

remand is necessary. Dkt. 12 at 14. But that case is distinguishable for at least two

reasons. First, the claimant in Ferguson submitted the missing records for the court’s

review. Ferguson, 67 Fed. Appx. 360, 367 (7th Cir. 2003). And second, in concluding

that the ALJ had failed in his duty to develop the record, the court gave considerable

weight to the fact that the claimant was of borderline intellectual functioning and

may “not have had the capacity to understand everything that was going on at his

hearing.” Id. at 368; see also id. (noting that while the court did not “seek to broaden

the responsibilities owed by an ALJ to a pro se social security claimant,” in cases

“where a pro se claimant’s mental capacity is in question, it is incumbent upon the

ALJ . . . to obtain the relevant treatment records”). There is no indication that

Claimant is intellectually disabled. Accordingly, the Court declines to remand on this

basis.




                                           16
      Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 17 of 23 PageID #:736




II.      The ALJ’s Assessment of Opinion and Medical Evidence

         Claimant next argues that the ALJ failed to properly apply the treating

physician rule to Dr. Mangum and give controlling weight to her March 2017 RFC

assessment.

         An ALJ must evaluate each medical opinion of record. 20 C.F.R. § 404.1527(c). 6

But only a treating physician’s opinion may be afforded controlling weight, and then

only if it is both well-supported by medical findings and not inconsistent with the

remainder of the record. Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011); 20 C.F.R.

§ 404.1527(c)(2). If an ALJ declines to give controlling weight to a treating physician’s

opinion, he must offer “good reasons” for doing so, Scott, 647 F.3d at 739, and consider

various factors to determine what weight, if any, to afford the opinion, Elder v. Astrue,

529 F.3d 408, 415 (7th Cir. 2008). Those factors include: (1) the length, nature, and

extent of the treatment relationship; (2) the frequency of examination; (3) the

physician’s specialty; (4) the types of tests performed; and (5) the consistency and

support for the physician’s opinion. Larson v. Astrue, 615 F.3d 744, 751 (7th Cir.

2010); 20 C.F.R. § 404.1527(c)(2). A decision to discount a treating physician opinion

after considering these factors will stand so long as the ALJ “minimally articulate[d]”

his or her reasons for doing so. Elder, 529 F.3d at 415 (internal quotation marks

omitted).




6Amendments to the Social Security regulations regarding the evaluation of medical
evidence were published on January 18, 2017. 92 FR 5844-84 (Jan. 18, 2017). Because
the amendments only apply to claims filed on or after March 27, 2017, all references
to the regulations in this opinion refer to the prior version.


                                           17
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 18 of 23 PageID #:737




      Claimant contends that the ALJ failed to give “good reasons” grounded in the

above factors for deciding to give only “some” weight to Dr. Mangum’s opinion. Dkt.

12 at 8. But the ALJ explained that aside from Dr. Mangum’s own RFC assessment,

there was little evidence to support Dr. Mangum’s determination that Claimant

cannot reach in any direction with either arm or would miss two days of work per

month. Indeed, and as the ALJ pointed out, while Claimant was diagnosed with

frequent shoulder dislocation, his diagnostic imaging was largely normal, and no

physician observed a fracture or dislocation during the period at issue. R. 44.

      Nevertheless, Claimant is correct that other than inconsistency with and a lack

of support for certain aspects of Dr. Mangum’s opinion in the record, the ALJ did not

consider the requisite factors. In fact, the ALJ did not even acknowledge that Dr.

Mangum treated Claimant. But an ALJ need not analyze all of the regulatory factors.

See Henke v. Astrue, 498 Fed. Appx. 636, 640 n.3 (7th Cir. 2013) (no error where “[t]he

ALJ did not explicitly weigh every factor” in explaining her decision to reject the

treating physician’s report but noted “the lack of medical evidence” supporting the

report and “its inconsistency with the rest of the record”). And in any case what

Claimant really complains about is the absence of Dr. Mangum’s treatment records,

which presumably reveal the length, extent, and nature of Claimant’s treatment

relationship with Dr. Mangum, along with the types of tests she performed. But as

explained above, Claimant, who is now represented by counsel, has failed to either




                                          18
    Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 19 of 23 PageID #:738




bring these records forward, or explain their import. Accordingly, there was no error

here. 7

          Nor did the ALJ err by giving more weight to Dr. Aquino’s assessment as

Claimant suggests. First, while the ALJ’s opinion states that the ALJ afforded “great

weight” and “some weight” to Dr. Aquino’s opinion, it is clear from the RFC that the

ALJ assigned only “some” weight to the conclusions of both Dr. Aquino and Dr.

Mangum. Indeed, while the ALJ rejected Dr. Mangum’s opinion that Claimant could

not reach at all, the ALJ’s RFC incorporated certain of Dr. Mangum’s other

recommended restrictions on reaching, despite that they were more limiting than Dr.

Aquino’s. Specifically, whereas Dr. Aquino opined that Claimant could “frequently”

reach in front and overhead on his right, id. at 121, the ALJ concluded like Dr.

Mangum that Claimant could not reach overhead with his right arm at all, id. at 43;

see also Amlet v. Colvin, 2014 WL 53256, at *14 (N.D. Ill. Jan. 7, 2014) (no error where

“ALJ not only considered all medical opinions (from both the treating physician and

the consulting physicians)” but also “adopted many of their recommendations and

incorporated their impressions into his findings.”). Second, it is entirely proper to

discount a treating physician’s opinion where it conflicts with those of SSA

physicians. See Elder, 529 F.3d at 415 (declining to afford controlling weight to

treating physician’s opinion “[i]n light of . . . conflicting medical opinions” from doctors




7 Further, Dr. Mangum’s specialty is in geriatric and internal medicine—not
orthopedics, so the ALJ’s failure to address this factor is no help to Claimant. See
https://doctor.webmd.com/doctor/sharon-mangum-0633cbae-66e6-4eb2-9c81-973d91
df4340-overview.


                                            19
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 20 of 23 PageID #:739




who performed consultative medical examinations); see also Micus v. Bowen, 979 F.2d

602, 608 (7th Cir. 1992) (“[I]t is up to the ALJ to decide which doctor to believe—the

treating physician who has experience and knowledge of the case, but may be biased,

or . . . the consulting physician, who may bring expertise and knowledge of similar

cases—subject only to the requirement that the ALJ’s decision be supported by

substantial evidence.”). Given that Dr. Mangum’s opinion that Claimant is unable to

reach at all is not supported by the record, there was no error in giving credence to

Dr. Aquino’s opinion to the contrary. The ALJ “minimally articulated” his reasons for

declining to give controlling weight to Dr. Mangum’s opinion as required; there was

no error here.

      Claimant further argues that the ALJ stated incorrectly that Dr. Mangum

ascribed no limitations in sitting, standing, or walking, pointing out that Dr. Mangum

checked boxes to indicate that Claimant could sit or stand for only 45 minutes or 2

hours at any one time. In so arguing, Claimant acknowledges that it was “not entirely

clear what Dr. Mangum meant by this,” but that “she clearly did not opine that

[Claimant] could sit and stand for more than six hours without interruption” as the

ALJ concluded, and it was on the ALJ to recontact Dr. Mangum to clarify. Dkt. 12 at

9. But Dr. Mangum did expressly indicate in her RFC questionnaire that Claimant

could sit, stand, and walk for “at least 6 hours” in an 8-hour workday and that he did

not need to switch positions at will. R. 391. And while the Court agrees that this

seems inconsistent with Dr. Mangum’s other opinions regarding the limits on

Claimant’s ability to sit and stand, an ALJ need not recontact a medical source if the




                                         20
    Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 21 of 23 PageID #:740




evidence is sufficient to make a disability determination. See Simila v. Astrue, 573

F.3d 503, 522 (7th Cir. 2009) (“The ALJ has mechanisms to procure additional

evidence, including recontacting medical sources, if the evidence was inadequate to

reach a decision.”) (citing 20 C.F.R. § 404.1512(e)). Claimant has never alleged that

he has a condition that affects his ability to sit, stand, or walk. Accordingly, the ALJ

is not required to address any such condition or recontact Dr. Mangum regarding the

same. 8 See Skarbek, 390 F.3d at 504 (“An ALJ is required to consider impairments a

claimant says he has, or about which the ALJ receives evidence.”) (citing 20 C.F.R. §

404.1512(a)(1)). So this argument also fails.

       But Claimant’s last argument is a good one. Claimant points out that the ALJ

failed to explain why his RFC adopted Dr. Mangum’s conclusion that Claimant should

have no shoulder rotation on the right, yet at the same time stated that Claimant

could “frequently reach on the right” (other than overhead), arguing that these

findings are inconsistent. Dkt. 12 at 10; Dkt. 23 at 2-3. The Court agrees; it is difficult

to imagine how a person could reach at all without some rotation of the shoulder. In

response, the Commissioner simply points out that the ALJ struck a middle ground

between Dr. Aquino’s more limited reaching restrictions and Dr. Magnum’s total

prohibition against reaching. Dkt. 21 at 4-5. But that does not address the shoulder




8To the contrary, Claimant’s claims paperwork specifically indicates that he did not
have such a condition. See R. 259 (Claimant’s function report in which he indicated
that his condition affects his ability to lift, reach, kneel, complete tasks, concentrate,
use hands, and get along with others, but leaving the boxes for “walking,” “sitting,”
and “standing” (among others) unchecked). Nor did he raise any such condition or
restrictions at his hearing. See id. at 57-90.


                                            21
     Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 22 of 23 PageID #:741




rotation inconsistency. And because the vocational expert testified that there are no

jobs in the national economy for a person who lacks the ability to reach with his right

hand if right-handed, the resolution of this issue may be outcome-determinative. 9

        Ultimately, Claimant may not prevail. But he is entitled to a well-reasoned

decision. Accordingly, this case is remanded so the ALJ can reconsider and/or

properly explain how his limitation of “no shoulder rotation” on the right is consistent

with his conclusion that Claimant can “frequently reach on the right” (other than

overhead). Further, because this case is being remanded, and because the ALJ will

have an opportunity to take a second look at the record, the ALJ is directed to consider

any relevant treatment records from Dr. Mangum in his assessment. 10

                                     Conclusion

        For the reasons stated, Claimant’s motion, Dkt. 12, is granted, and the

Commissioner’s motion, Dkt. 20, is denied, and this case is remanded to the Social

Security Administration for further proceedings consistent with this opinion.




9The Court also notes the apparent inconsistency between the ALJ’s conclusion that
Claimant could occasionally climb ladders, ropes, and scaffolds, and yet not reach
overhead. But because none of the jobs considered for Claimant by the vocational
expert or ALJ involve such climbing, this discrepancy is not material.
10 Claimant also complains that the ALJ rejected Dr. Mangum’s opinion on only a
conclusory basis, that his decision does not cite the record, and that the ALJ
impermissibly substituted his lay judgment for Dr. Mangum’s expertise. But the ALJ
articulated and specifically cited the record evidence that in his view contradicted Dr.
Mangum’s assessment of Claimant’s limitations; that is, that Claimant’s diagnostic
imaging did not show evidence of dislocation, that no treatment provider observed a
dislocated joint, and that physical examinations and other treatment records did not
reflect the severity of his alleged symptoms. R. 43-45. There was no error in that
regard.


                                          22
  Case: 1:19-cv-08452 Document #: 25 Filed: 08/02/21 Page 23 of 23 PageID #:742




                                            ENTERED:




                                            _______________________
                                            Honorable Thomas M. Durkin
                                            United States District Judge

Dated: August 2, 2021




                                       23
